Title: To Benjamin Franklin from Cuming & Macarty, 31 July 1782
From: Cuming & Macarty
To: Franklin, Benjamin


Sir
L’Orient 31st. July 1782
We take the Liberty again of troubling you with the papers, relating to a prize taken by the Brig General Galvés Capt. Silas Jones of Salem—
We beg leave to request your Execellency will please to Order the necessary paper to be forwarded to us by post, as Soon as possible.
We are most Respectfully sir your most obedt Serts.
Cuming & Macarty
 
Endorsed: The Anthony, a Brigantine, Captain George Barans, of London Taken from Africa by the General Galvez Capt. Silas Jones of Salem in New England the 24th of June. Brought into L’Orient
Notation: Cuming & Maccarty 31. Juillet 1782.
